IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 217A19

                                 Filed 14 August 2020
IN THE MATTER OF: E.J.B., R.S.B.


      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 15

March 2019 by Judge Faith Fickling in District Court, Mecklenburg County. Heard

in the Supreme Court on 17 June 2020.


      Stephanie Jamison, Senior County Attorney,                for   petitioner-appellee
      Mecklenburg County Department of Social Services.

      Law Office of Matthew C. Phillips, PLLC, by Matthew C. Phillips for appellee
      Guardian ad Litem.

      Robert W. Ewing for respondent-appellant father.


      BEASLEY, Chief Justice.

      On appeal, respondent-father asks this Court to vacate the trial court’s order

terminating his parental rights and remand the matter to the trial court for

compliance with all requirements under the Indian Child Welfare Act (the Act).1

Because we conclude that the trial court failed to comply with the Act’s notice

requirements and that the post termination proceedings before the trial court did not

cure the errors, we remand the matter to the trial court so that all of the requirements

of the Act can be followed.



      1  We use the terms “Indian” and “Indian child” to comply with the terminology used
in the Indian Child Welfare Act.
                                     IN RE E.J.B., R.S.B.

                                      Opinion of the Court



      I.       Background

      The Mecklenburg County Department of Social Services (DSS) filed a juvenile

petition on 7 April 2015, alleging that Eric and Robert2 were neglected and dependent

juveniles. The trial court entered a Non-Secure Custody Order on 7 April 2015,

granting custody of the children to DSS. That same day, the DSS social worker

contacted respondent-father, who denied being the children’s biological father. The

trial court held an initial seven-day hearing on 14 April 2015 and found that the Act

did not apply. At the time of this hearing, respondent-father had not yet been served

with the juvenile petition.

      In preparation for the adjudication and disposition hearing scheduled for 3

June 2015, DSS filed a court summary report on 1 June 2015. The report included a

section titled “Indian Child Welfare Act,” which indicated that respondent-father

“reported that he is affiliated with the Cherokee Indian tribe” but noted that “he has

not provided this social worker with the necessary information to further

investigate.” The report also included the transcript from a Child and Family Team

Meeting held on 4 May 2015, that quoted respondent-father as telling the team his

“roots are Irish and Indian.”

      Respondent-father was personally served at the 3 June 2015 hearing, and the

trial court found good cause to continue the matter until 12 August 2015. The




      2   Pseudonyms are used to protect the juveniles’ identities and for ease of reading.

                                              -2-
                                  IN RE E.J.B., R.S.B.

                                   Opinion of the Court



adjudication hearing was continued for good cause on 12 August 2015 and ultimately

took place on 3 December 2015. The trial court adjudicated the children to be

dependent juveniles, as defined by N.C.G.S. § 7B-101(9), and ordered that they

remain in the custody of DSS.

       The trial court held multiple permanency planning hearings until the trial

court ultimately granted sole physical and legal custody to the children’s biological

mother on 2 August 2017. Seven additional DSS court reports filed prior to this

hearing included respondent-father’s statements about his affiliation with the

Cherokee Indian tribe. The trial court converted the matter to a Chapter 50 civil

custody action and terminated the jurisdiction of the Juvenile Court. Respondent-

father gave notice of his appeal on 11 October 2017.3

       While respondent-father’s appeal was pending, DSS filed a second juvenile

petition on 2 January 2018, alleging that the minor children were neglected and

dependent juveniles. The trial court entered a Non-Secure Custody Order on 2

January 2018, granting custody of the children to DSS. The children remained in the

custody of DSS throughout these proceedings. On 10 July 2018 the trial court




   3  The Court of Appeals issued a unanimous unpublished opinion on 1 May 2018
dismissing respondent-father’s appeal from the trial court’s order granting custody to the
children’s biological mother. See In re E.J.B., 812 S.E.2d 911, 2018 WL 2016138 (N.C. Ct.
App. 2018) (unpublished).



                                           -3-
                                  IN RE E.J.B., R.S.B.

                                   Opinion of the Court



adjudicated the children neglected and dependent as defined in N.C.G.S. § 7B-101(9)

and (15).

      On 24 August 2018 DSS filed a motion to terminate respondent-father’s

parental rights. A termination hearing was held on 15 February 2019, at which the

trial court found that respondent-father neglected the children as defined in N.C.G.S.

§ 7B-101(15), failed to make reasonable progress in correcting the conditions that led

to the removal of the juveniles, and willfully failed to pay a reasonable portion of the

cost of care for his children. The trial court concluded that it was in the best interests

of the juveniles to terminate respondent-father’s parental rights. Respondent-father

filed his notice of appeal on 27 March 2019.

      While respondent-father’s appeal was pending before this Court, the trial court

held post termination of parental rights hearings on 20 August 2019 and 18 February

2020, pursuant to N.C.G.S. § 7B-908. At the 18 February 2020 post termination

hearing, the court made specific findings regarding compliance with the Act. The trial

court found that, pursuant to the Act, notices had been sent to two Cherokee tribes

in Oklahoma and one Cherokee tribe in North Carolina. Each notice had also been

sent to the appropriate regional director of the Bureau of Indian Affairs.

      Each relevant tribe was served by mail, with return receipt requested. As of 30

August 2019, the Eastern Band of Cherokee Indians and the Cherokee Nation tribes

both replied and indicated that the children were neither registered members nor

eligible to be registered as members of those tribes. The United Keetoowah Band of


                                           -4-
                                 IN RE E.J.B., R.S.B.

                                  Opinion of the Court



Cherokee Indians tribe received the notice in August 2019 but failed to respond.

Ultimately, the trial court found that the Act did not apply.

      II.    Indian Child Welfare Act

      In 1978 the United States Congress passed the Act, which established

“minimum Federal standards for the removal of Indian children from their families

and the placement of such children in foster or adoptive homes” in order to “protect

the best interests of Indian children and to promote the stability and security of

Indian tribes and families.” 25 U.S.C. § 1902 (2018).

      The Act was a product of growing awareness in the mid-1970s of abusive child

welfare practices that led to an “Indian child welfare crisis . . . of massive

proportions.” H.R. Rep. No. 95-1386, at 9 (1978) (hereinafter House Report); see also

Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 32, 109 S. Ct. 1597, 1599–

1600). Studies conducted by the Association on American Indian Affairs in 1969 and

1974, and presented during Senate oversight hearings in 1974, showed that between

twenty-five and thirty-five percent of all Native American children were living in

foster homes, adoptive homes, or institutions. Miss. Band, 490 U.S. at 32–33, 109 S.

Ct. at 1600 (citing Indian Child Welfare Program, Hearings before the Subcomm. on

Indian Affairs of the S. Comm. on Interior and Insular Affairs, 93d Cong., 2d Sess., 3

(statement of William Byler) (hereinafter 1974 Hearings)); see also House Report, at

9. Moreover, approximately ninety percent of Native American children removed




                                          -5-
                                     IN RE E.J.B., R.S.B.

                                       Opinion of the Court



from their families were placed in non-Native American homes.4 Miss. Band, 490 U.S.

at 33, 109 S. Ct. at 1600 (citing 1974 Hearings, at 75–83). On the basis of extensive

empirical and anecdotal evidence collected during congressional hearings in 1974,

1977, and 1978, Congress concluded that the “wholesale separation of Indian children

from their families is perhaps the most tragic and destructive aspect of American

Indian life today,” causing long term emotional harm for Native American children

who lose their cultural identity,5 mass trauma for Native American families,6 and the

erosion of tribal communities, heritage, and sovereignty.7 See House Report at 9; see

also Indian Child Welfare Act Proceedings, 81 Fed. Reg. 38,778, 38,781 (June 14,

2016) (to be codified at 25 C.F.R. pt. 23).

       Although this crisis flowed from multiple sources, Congress found that state




   4 House Report, at 11 (“Discriminatory standards have made it virtually impossible for
most Indian couples to qualify as foster or adoptive parents, since they are based on middle-
class values.”).
   5 1974 Hearings at 27–28 (citing research showing that the majority of removed Native
American children suffered identity confusion contributing to problems “in meeting the
demands of adult life” and the “[d]evelopment of self-defeating styles of behavior and
attitudes”).
   6 1974 Hearings at 28 (citing anecdotal evidence of “[g]rief of village parents, not only at
their children’s leaving home, but also at their children’s personal disintegration away from
home”).
   7 Congress found that this “wholesale removal of Tribal children by nontribal government
and private agencies constitutes a serious threat to Tribes’ existence as on-going, self-
governing communities,” and that the “future and integrity of Indian tribes and Indian
families are in danger because of this crisis.” Indian Child Welfare Act Proceedings, 81 Fed.
Reg. 38,778, 38,781 (June 14, 2016) (to be codified at 25 C.F.R. pt. 23) (alterations in original)
(quoting 124 Cong. Rec. H38103).


                                               -6-
                                  IN RE E.J.B., R.S.B.

                                   Opinion of the Court



agencies and courts were largely to blame for conducting unnecessary child removal

and termination of parental rights proceedings. See Indian Child Welfare Act

Proceedings, 81 Fed. Reg. at 38,779–80) (citing 25 U.S.C. 1901(4)–(5)); House Report

at 10–12). During the 1978 hearings, Mr. Calvin Isaac, Tribal Chief of the Mississippi

Band of Choctaw Indians and a representative of the National Tribal Chairmen’s

Association, summarized the consensus that had emerged regarding the principal

cause of the crisis as follows:

              One of the most serious failings of the present system is
              that Indian children are removed from the custody of their
              natural parents by nontribal government authorities who
              have no basis for intelligently evaluating the cultural and
              social premises underlying Indian home life and
              childrearing. Many of the individuals who decide the fate
              of our children are at best ignorant of our cultural values,
              and at worst contemptful [sic] of the Indian way and
              convinced that removal, usually to a non-Indian household
              or institution, can only benefit an Indian child.
Hearings on S. 1214 Before the Subcomm. on Indian Affairs and Public Lands of the

H. Comm. on Interior and Insular Affairs, 95th Cong. 2d 191–12 (1978).

       Congress found that “in judging the fitness of a particular family, many social

workers, ignorant of Indian cultural values and social norms, make decisions that are

wholly inappropriate in the context of Indian family life and so they frequently

discover neglect or abandonment where none exists.” House Report at 10. “For

example, the dynamics of Indian extended families are largely misunderstood. An

Indian child may have scores of, perhaps more than a hundred, relatives who are

counted as close, responsible members of the family. Many social workers, untutored

                                           -7-
                                 IN RE E.J.B., R.S.B.

                                  Opinion of the Court



in the ways of Indian family life, or assuming them to be socially irresponsible,

consider leaving the child with persons outside the nuclear family as neglect and thus

as grounds for terminating parental rights.” Id. Congress incorporated these

sentiments into the congressional findings supporting the Act as follows:

             (3) that there is no resource that is more vital to the
             continued existence and integrity of Indian tribes than
             their children . . . .

             (4) that an alarmingly high percentage of Indian families
             are broken up by the removal, often unwarranted, of their
             children from them by nontribal public and private
             agencies and that an alarmingly high percentage of such
             children are placed in non-Indian foster and adoptive
             homes and institutions; and

             (5) that the States, exercising their recognized jurisdiction
             over Indian child custody proceedings through
             administrative and judicial bodies, have often failed to
             recognize the essential tribal relations of Indian people and
             the cultural and social standards prevailing in Indian
             communities and families.


25 U.S.C. § 1901; Miss. Band, 490 U.S. at 35–36, 109 S. Ct. at 1601.
      The Act governs child custody proceedings involving Indian children. Child

custody proceedings include: (1) foster care placements; (2) terminations of parental

rights; (3) preadoptive placements; and (4) adoptive placements. 25 U.S.C.

§ 1903(1)(i)–(iv) (2018). An Indian child is defined as “any unmarried person who is

under age eighteen and is either (a) a member of an Indian tribe or (b) is eligible for

membership in an Indian tribe and is the biological child of a member of an Indian

tribe.” 25 U.S.C. § 1903(4). The Act further provides that:


                                          -8-
                                     IN RE E.J.B., R.S.B.

                                      Opinion of the Court



             [i]n any involuntary proceeding in a State court where the
             court knows or has reason to know that an Indian child is
             involved, the party seeking the . . . termination of parental
             rights to[ ] an Indian child shall notify the parent or Indian
             custodian and the Indian child’s tribe, by registered mail
             with return receipt requested, of the pending proceedings
             and of their right of intervention.

25 U.S.C. § 1912(a) (2018). No child custody proceedings may occur until at least ten

days after the receipt of the notice, and tribes may request an additional twenty days

to prepare for the proceedings. Id.

      Since its passage, the Act has helped stem the tide of the Native American

child welfare crisis; however, the implementation and interpretation of the Act has

been inconsistent, and Native American children are still disproportionately likely to

be removed from their homes and communities. See Indian Child Welfare Act

Proceedings, 81 Fed. Reg. 38,778 at 38,784 (internal citations omitted).

      In 2016, after finding that its nonbinding guidelines were “insufficient to fully

implement Congress’s goal of nationwide protections for Indian children, parents, and

Tribes,” the Department of the Interior issued binding regulations to promote the

uniform application of the Act. Indian Child Welfare Act Proceedings, 81 Fed. Reg.

at 38,782   (citations   omitted).    Specifically,    the   Department   considered   the

promulgation of binding regulations necessary because “[s]tate courts frequently

characterize the guidelines as lacking the force of law and conclude that they may

depart from the guidelines as they see fit.” Id.




                                              -9-
                                    IN RE E.J.B., R.S.B.

                                     Opinion of the Court



      In implementing binding regulations, the Department updated existing notice

provisions and added a new subpart I to the regulations promulgating the Act. See 25

C.F.R. §§ 23.101–.144; see also Indian Child Welfare Act Proceedings, 81 Fed. Reg. at

38,867–68. The new regulations did not affect termination of parental rights

proceedings that were initiated prior to 12 December 2016 but do apply to any

subsequent proceeding in the same matter or subsequent proceedings affecting the

custody or placement of the same child. 25 C.F.R. § 23.143.

      Under subpart I of the current federal regulations, state courts bear the burden

of ensuring compliance with the Act. See 25 C.F.R. § 23.107(a), (b); In re L.W.S., 255

N.C. App. 296, 298 n.4, 804 S.E.2d 816, 819, n.4 (“We note that, now, it seems to be

the case that the burden has shifted to state courts to inquire at the start of a

proceeding whether the child at issue is an Indian child . . . .”). State courts must ask

each participant in a child custody proceeding, on the record, whether that

participant knows or has reason to know that the matter involves an Indian child. 25

C.F.R. § 23.107(a). The trial court must also inform the parties of their duty to notify

the trial court if they receive subsequent information that provides reason to know

the child is an Indian child. Id.

      If the trial court has reason to know that the child is an Indian child, but lacks

sufficient evidence to make a definitive determination, the trial court must:

             [c]onfirm, by way of a report, declaration, or testimony
             included in the record that the agency or other party used
             due diligence to identify and work with all of the Tribes of


                                            -10-
                                   IN RE E.J.B., R.S.B.

                                    Opinion of the Court



             which there is reason to know the child may be a member
             (or eligible for membership), to verify whether the child is
             in fact a member (or a biological parent is a member and
             the child is eligible for membership) . . . .

25 C.F.R. § 23.107(b)(1). While the trial court is seeking this additional information,

it must treat the child as an Indian child until it determines that the child does not

qualify for that status. 25 C.F.R. § 23.107(b)(2). State courts should seek to allow

tribes to determine membership because “[t]he Indian Tribe of which it is believed

the child is a member (or eligible for membership and of which the biological parent

is a member) determines whether the child is a member of the Tribe, or whether the

child is eligible for membership in the Tribe.” 25 C.F.R. § 23.108(a). This

determination is committed to the sole jurisdiction of the tribe, and state courts

cannot substitute their own determination regarding a child’s membership for that of

the tribe. 25 C.F.R. § 23.108(b). If a tribe fails to respond to multiple written requests,

the trial court must first seek assistance from the Bureau of Indian Affairs. 25 C.F.R.

§ 23.1005(c). State courts can only make their own determination as to the child’s

status if the tribe and Bureau of Indian Affairs fail to respond to multiple requests.

Indian Child Welfare Act Proceedings 81 Fed. Reg. at 38,806.

      III.   Analysis

      Respondent-father asks this Court to vacate each of the judgments and orders

entered in this case because the trial court failed to comply with the mandatory notice

requirements under the Act before terminating his parental rights. He argues that



                                           -11-
                                    IN RE E.J.B., R.S.B.

                                     Opinion of the Court



his statements concerning his own Indian heritage were sufficient to trigger the

notice requirements of the Act and that the trial court lacks jurisdiction because it

failed to comply with said requirements. Petitioners moved to dismiss the appeal,

asking this Court to hold that the post termination notices were adequate to cure the

trial court’s failure to provide notice in compliance with the Act, rendering moot

respondent-father’s arguments on appeal.8 We conclude that the post termination

notices failed to comply with the Act and therefore cannot cure the trial court’s error.

       Here, the record shows that the trial court had reason to know that an Indian

child might be involved. In eight separate filings, DSS indicated in its court reports

that respondent-father indicated that he had Cherokee Indian heritage. Respondent-

father also raised his Indian heritage during a Child and Family Team Meeting, and

his comments were included in a report filed by DSS with the trial court. Although

the trial court had reason to know that an Indian child might be involved in these

proceedings, the trial court failed to readdress its initial finding that the Act did not

apply and failed to ensure that any Cherokee tribes were actually notified.

       The trial court was required to ask each participant in the proceeding, on the

record, whether that participant knows or has reason to know that the matter


       8 Although these notices and findings by the trial court were not in the record, this
Court takes judicial notice of the actions by both DSS and the trial court during the post
termination hearings. See State ex rel. Utils. Comm’n v. S. Bell Tel. and Tel. Co., 289 N.C.
286, 287, 221 S.E.2d 322, 324 (1976) (“Consideration of matters outside the record is
especially appropriate where it would disclose that the question presented has become moot,
or academic, and therefore neither of the litigants has any real interest in supplementing the
record.”).

                                            -12-
                                    IN RE E.J.B., R.S.B.

                                     Opinion of the Court



involves an Indian child and inform them of their duty to inform the trial court if they

learn any subsequent information that provides a reason to know that an Indian child

is involved. See 25 C.F.R. § 23.107(a).9 The party seeking the termination of parental

rights, DSS, was required to notify the Indian child’s tribe, by registered mail with

return receipt requested, of the pending proceedings and of the tribe’s right to

intervene. 25 U.S.C. § 1912(a).

       Here, there is no evidence in the record that the trial court inquired at the

beginning of the proceeding whether any participant knew or had reason to know

that an Indian child was involved or informed the participants of their continuing

duty to provide the trial court with such information. In an attempt to rectify its

failure to comply with the notice provisions of the Act, Mecklenburg County

Department of Social Services Youth and Family Services sent a notice, with return

receipt requested, on 1 August 2019 to each federally-recognized Cherokee tribe10:

the Eastern Band of Cherokee Indians; the Cherokee Nation and the United

Keetoowah Band of Cherokee Indians. Each notice was also sent to the appropriate

regional director of the Bureau of Indian Affairs. Included with each notice was a copy

of the juvenile petition and nonsecure custody order filed 2 January 2018. On 9




       9 Because the proceedings stemming from the 2 January 2018 juvenile petition began
after 12 December 2016, the trial court was required to follow the binding federal regulations
in addition to the statutory provisions of the Act.
       10 See Indian Entities Recognized by and Eligible to Receive Services from the United

States Bureau of Indian Affairs, 85 Fed. Reg. 5,462 (Jan. 30, 2020).


                                            -13-
                                 IN RE E.J.B., R.S.B.

                                   Opinion of the Court



August 2019, a representative of the Eastern Band of Cherokee Indians tribes

responded, indicating that the juveniles were neither registered members nor eligible

to register as a member of the tribe. On 13 November 2019, a representative of the

Cherokee Nation tribe responded, indicating that the juveniles were not “Indian

children” as defined in the Act. Both tribes indicated they did not have the legal right

to intervene in the matters. The United Keetoowah Band of Cherokee Indians tribe

received the notice on 5 August 2019 and had not responded as of the 18 February

2020 post termination of parental rights hearing.

      Although the trial court attempted to comply with the Act by sending notices

to these tribes after respondent-father appealed to this Court, the notices failed to

include all necessary information as required under 25 U.S.C. § 1912 and 25 C.F.R.

§ 23.111(d). The notices did not contain any language informing the tribes of their

right to intervene in the proceedings, and we find no other evidence in the record that

these tribes were notified of their right of intervention, as mandated in 25 U.S.C.

§ 1912(a).

      We further conclude that the notices were legally insufficient because they

failed to contain all necessary information. Pursuant to binding federal regulations,

notices must also include the following information:

             (1) [T]he child’s name, birthdate, and birthplace;

             (2) [A]ll names known (including maiden, married, and
             former names and aliases) of the parents, the parents’
             birthdates and birthplaces, and Tribal enrollment numbers


                                          -14-
                                 IN RE E.J.B., R.S.B.

                                  Opinion of the Court



             if known;

             (3) [I]f known, the names, birthdates, birthplaces, and
             Tribal enrollment information of other direct lineal
             ancestors of the child, such as grandparents;

             (4) [T]he name of each Indian Tribe in which the child is a
             member (or may be eligible for membership if a biological
             parent is a member); [and]

             (5) [A] copy of the petition, complaint, or other document
             by which the child-custody proceeding was initiated and, if
             a hearing has been scheduled, information on the date,
             time, and location of the hearing[.]

25 C.F.R. § 23.111(d)(1)–(5). Notices must also include statements setting out the

following:

             (i) [T]he name of the petitioner and the name and address
             of petitioner’s attorney.

             (ii) [T]he right of any parent or Indian custodian of the
             child, if not already a party to the child-custody proceeding,
             to intervene in the proceedings.

             (iii) [T]he Indian Tribe’s right to intervene at any time in a
             State-court proceeding for the foster-care placement of or
             termination of parental rights to an Indian child.

             (iv) [T]hat, if the child’s parent or Indian custodian is
             unable to afford counsel based on a determination of
             indigency by the court, the parent or Indian custodian has
             the right to court-appointed counsel.

             (v) [T]he right to be granted, upon request, up to 20
             additional days to prepare for the child-custody
             proceedings.

             (vi) [T]he right of the parent or Indian custodian and the
             Indian child’s Tribe to petition the court for transfer of the


                                         -15-
                                   IN RE E.J.B., R.S.B.

                                    Opinion of the Court



              foster-care placement or termination-of-parental rights
              proceeding to Tribal court as provided by 25 U.S.C. § 1911
              and § 23.115.

              (vii) [T]he mailing addresses and telephone numbers of the
              court and information related to all parties to the child-
              custody proceeding and individuals notified under this
              section.

              (viii) the potential legal consequences of the child-custody
              proceedings on the future parental and custodial rights of
              the parent or Indian custodian.

              (ix) that all parties notified must keep confidential the
              information contained in the notice and the notice should
              not be handled by anyone not needing the information to
              exercise rights under [the Act].

25 C.F.R. § 23.111(d)(6)(i)–(ix). Upon careful review of the notices sent, we observe

that the notices also failed to fully comply with these regulations.

       The notices failed to include: (1) the children’s birthplaces, as required by 25

C.F.R. § 23.111(d)(1); (2) notice of the tribe’s right to intervene, as required by 25

C.F.R. § 23.111(d)(6)(iii); (3) notice of the tribe’s right to request an additional twenty

days to prepare for the hearing, as required by 25 C.F.R. § 23.111(d)(6)(v); and (4)

notice of the tribe’s right to petition for a transfer of the proceeding to tribal court, as

required by 25 C.F.R. § 23.111(d)(6)(vi).

       Each of the three notices sent by DSS failed to comply with the Act and were

not sent in a timely manner. The Eastern Band of Cherokee Indians and Cherokee

Nation tribes responded to their respective notices, indicating that Robert and Eric

were not “Indian children” as defined in 25 U.S.C. § 1903(4). Based on these


                                            -16-
                                  IN RE E.J.B., R.S.B.

                                   Opinion of the Court



responses, the trial court no longer had reason to know that Eric and Robert might

be Indian children due to their affiliation with the Eastern Band of Cherokee Indians

or Cherokee Nation tribes.

      However, the trial court still had reason to know that Robert and Eric might

be Indian children due to their affiliation with the United Keetoowah Band of

Cherokee Indians tribe. The only notice that the tribe received was legally insufficient

and it failed to comply with the Act because it did not contain all information required

in 25 U.S.C. § 1912(a) and 25 C.F.R. § 23.111(d). Assuming, arguendo, that the notice

was legally sufficient, the trial court still erred by finding that the Act did not apply

because it failed to ensure that DSS used due diligence when contacting all three

tribes. 25 C.F.R. § 23.107(b)(1). Tribes, not trial courts, determine whether a child is

a member or is eligible for membership, and therefore considered an Indian child

under the Act. 25 C.F.R. § 23.108. If a tribe fails to respond, the trial court must seek

assistance from the Bureau of Indian Affairs prior to making its own independent

determination. 25 C.F.R. § 23.105(c). This is because “[t]he State court may not

substitute its own determination regarding a child’s membership in a Tribe, a child’s

eligibility for membership in a Tribe, or a parent’s membership in a Tribe.” 25 C.F.R.

§ 23.108(b).

      We therefore conclude that the post termination notice sent to the Keetoowah

Band of Cherokee Indians tribe did not cure the trial court’s failure to comply with

the Act prior to terminating respondent-father’s parental rights.


                                          -17-
                                 IN RE E.J.B., R.S.B.

                                  Opinion of the Court



      IV.    Conclusion

      The order terminating respondent-father’s parental rights is reversed. We

remand this matter to the trial court to issue an order requiring that a notice be sent

to the Keetoowah Band of Cherokee Indians tribe by DSS that fully complies with the

requirements of 25 U.S.C. § 1912(a) and 25 C.F.R. § 23.111. If the Keetoowah Band

of Cherokee Indians tribe indicates that the children are not Indian children

pursuant to the Act, the trial court shall reaffirm the order terminating respondent-

father’s parental rights. In the event that the Keetoowah Band of Cherokee tribe

indicates that the children are Indian children pursuant to the Act, the trial court

shall proceed in accordance with the relevant provisions of the Act.

      REVERSED and REMANDED.

      Justice DAVIS did not participate in the consideration or decision of this case.




                                         -18-
      Justice NEWBY dissenting.

      The ultimate question presented in this case is whether each child involved in

this termination proceeding is an “Indian child” as defined by the Indian Child

Welfare Act (ICWA). The specific question is whether the appropriate Indian tribes

were notified of the allegation that the children were potentially of Indian heritage.

While the Mecklenburg County Department of Social Services, Youth and Family

Services (YFS) and the trial court did not timely investigate whether the ICWA

applied, during post-termination proceedings YFS did provide notice to the three

relevant Indian tribes and the respective directors of the Bureau of Indian Affairs.

The notices were sent with return receipts requested, and all necessary entities

received notification. Two tribes responded that the children were not eligible for

membership. Although in receipt of the notification, the third tribe did not respond

to the notice over a period of nearly seven months. The third tribe was notified

through two separate avenues, to the tribe directly and to the regional director of the

Bureau of Indian Affairs. Similarly, the Bureau of Indian Affairs did not respond.

This information was presented to the trial court, and after evaluating all the

evidence, it determined that the children are not Indian children. This determination

rendered the ICWA inapplicable since the trial court had no reason to believe that

the children were Indian children based on the tribes’ responses, or lack thereof. Even

if the notices to the tribes could have provided additional information about the tribes’
                                    IN RE E.J.B., R.S.B.

                                     Newby, J., dissenting

respective rights in the proceedings, that information is unnecessary unless the

children are Indian children. As such, and because the trial court has properly made

the determination that the ICWA does not apply here, the appeal should be dismissed

as moot.

       Under North Carolina law the guiding principle in termination of parental

rights cases is the best interests of the child. Children are best served with timely

proceedings and placements in permanent homes. As a result of the majority’s

decision, the children in this case must endure months of further uncertainty waiting

for the last tribe to respond, if it will. If the children are Indian children, the last tribe

would have responded already. Despite the seeming lack of interest by the third tribe

and the Bureau of Indian Affairs, the majority places the burden of obtaining a

response from the tribe on the trial court and YFS. The majority is also critical of the

notice provided, saying that additional information should have been included. The

majority assumes that Indian tribes are not motivated to respond if the research

reveals the children’s Indian heritage, or that tribes do not understand their rights.

It uses these assumptions to keep these children embroiled in a continued, lengthy

termination proceeding. Because the majority improperly elevates the form of the

statutory notice requirements over the substance of actual notice, thereby

undermining the best interests of the children, I respectfully dissent.

       The children were initially placed with YFS in 2015, and after a series of

proceedings in which the children’s mother was awarded custody, she relinquished

                                             -2-
                                 IN RE E.J.B., R.S.B.

                                  Newby, J., dissenting

her rights to the children in 2018. Ultimately, on 15 March 2019 the trial court

terminated respondent’s parental rights.

      Though respondent informed YFS that he was “affiliated with the Cherokee

Indian tribe,” YFS did not investigate because it believed that respondent had not

provided the information necessary to require further inquiry into the matter. On 1

August 2019, YFS sent notices to three Indian tribes and the Bureau of Indian

Affairs, with return receipts requested as required by statute, informing them that

the children were currently involved in dependency actions and that the children may

be eligible for enrollment in one of the tribes. Upon receipt of the notice, two of the

tribes responded that the children were not eligible for enrollment; as such, the tribes

noted that they were therefore not legally able to intervene. The third tribe, the

United Keetoowah Band of Cherokee Indians, signed the return receipt indicating

that they received notice in August of 2019, but the tribe did not respond, and still

has not responded, to the notice. The Bureau of Indian Affairs affiliated with the

United Keetoowah Band of Cherokee Indians was also served and did not respond.

      The trial court conducted two post-termination hearings. At the second hearing

on 18 February 2020, based on the information set forth above, the trial court

determined that the ICWA does not apply.

      The ICWA provides that:

             In any involuntary proceeding in a State court, where the
             court knows or has reason to know that an Indian child is
             involved, the party seeking the . . . termination of parental
                                           -3-
                                  IN RE E.J.B., R.S.B.

                                   Newby, J., dissenting

             rights to[ ] an Indian child shall notify the parent or Indian
             custodian and the Indian child’s tribe, by registered mail
             with return receipt requested, of the pending proceedings
             and their right of intervention.

25 U.S.C. § 1912(a) (2018). By its terms, this provision only applies when the court

knows or should know that an Indian child as defined by the ICWA may be involved.

According to the ICWA, an Indian child is “any unmarried person who is under age

eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership

in an Indian tribe and is the biological child of a member of an Indian tribe.” 25 U.S.C.

§ 1903(4) (2018).

      In accordance with the regulations promulgated under the ICWA, state courts

must generally ask parties involved whether the children at issue are Indian

children. 25 C.F.R. § 23.107(a) (2019). If the trial court has reason to suspect the

children are Indian children through any of the avenues recognized in 25 C.F.R.

§ 23.107(c), including an allegation of Indian heritage, then the trial court must

confirm that the relevant state agency or other party involved in the proceeding has

sought a determination of the children’s tribal membership status by the appropriate

Indian tribe or tribes. 25 C.F.R. § 23.107(b)(1). The trial court should treat a child as

an Indian child unless it is determined that the child does not meet the “Indian child”

definition. 25 C.F.R. § 23.107(b)(2). Ultimately, “[s]tate courts have discretion as to

when and how to make this determination.” Indian Child Welfare Act Proceedings,

81 Fed. Reg. 38,778, 38,806 (June 14, 2016) (to be codified at 25 C.F.R. pt. 23).

Moreover, the regulations provide a ten-day waiting period for termination
                                           -4-
                                 IN RE E.J.B., R.S.B.

                                  Newby, J., dissenting

proceedings to occur once a tribe has received notice, and the impacted tribe may

request up to twenty days to prepare for the proceeding if an Indian child is in fact

involved. 25 C.F.R. § 23.112 (2019). If the trial court determines that the children

involved are not Indian children, then the ICWA does not apply. 25 C.F.R.

§ 23.107(b)(2).

      These regulations place the burden on the trial court and Department of Social

Services to determine whether a child is an Indian child when they have notice that

an Indian child may be involved in the proceeding. While respondent here merely

informed YFS that he had Cherokee Indian heritage, this information was sufficient

to put the trial court and YFS on notice that the ICWA may apply. Therefore, the

burden was on the trial court and YFS to investigate as soon as respondent provided

this information.

      While notice should have been provided earlier in the proceeding, YFS did

ultimately provide notice to the three relevant Cherokee Indian tribes. The evidence

arising from the notices was sufficient to allow the trial court to determine that the

ICWA is inapplicable. The purpose of the ICWA is to notify the Indian tribes that a

potential Indian child is involved in the state proceeding, not to delay termination

proceedings based on unsubstantiated allegations of Indian heritage. Given the

responses from two tribes, and the third tribe’s failure to respond in the nearly seven

months after it received notice, the trial court properly determined that the ICWA is

inapplicable.

                                          -5-
                                 IN RE E.J.B., R.S.B.

                                  Newby, J., dissenting

      It appears that the majority would put the termination proceeding on hold

awaiting an actual response from the third tribe which failed to respond even though

it indisputably received notice. It seems this issue has already caused a significant

delay and that further delay will now occur. Our case law has supported the idea that

the best interests of the child should be the lodestar in juvenile proceedings. See In

re T.H.T., 362 N.C. 446, 448, 665 S.E.2d 54, 56 (2008) (recognizing the importance of

effectuating a child’s best interests and the need for children to be timely placed in a

permanent home); id. at 450, 665 S.E.2d at 57 (stating that, because a child’s

perception of time differs from that of an adult, “[t]he importance of timely resolution

of cases involving the welfare of children cannot be overstated”); see also N.C.G.S. §

7B-100(5) (2019). Also, this Court has consistently recognized that form should not

be elevated over substance. See, e.g., In re A.P., 371 N.C. 14, 19–22, 812 S.E.2d 840,

844–45 (2018) (reading the juvenile code holistically to determine that, despite

statutory language to the contrary, the legislature did not intend to limit the proper

petitioner in a juvenile adjudication to a single individual within a department of

social services, as a determination to the contrary would not achieve the best interests

of the child); In re T.L.H., 368 N.C. 101, 111–12, 772 S.E.2d 451, 458 (2015)

(concluding that, though the trial court could have conducted an inquiry into

respondent’s competence at trial in light of her mental health conditions, the trial

court had a reasonable basis for concluding that respondent was capable of

participating in the proceeding since its conclusion rested on other legitimate


                                          -6-
                                  IN RE E.J.B., R.S.B.

                                   Newby, J., dissenting

considerations); In re J.T., 363 N.C. 1, 672 S.E.2d 17 (2009) (concluding that it would

be unnecessary to address deficiencies in the summons, that the juveniles were not

named in the petition as respondents nor was the summons served on a GAL, because

the GAL fully participated in the proceedings despite any deficiency). Because the

ultimate goal of juvenile proceedings is to determine and effectuate the best interests

of the child, the proceedings in this case should not be invalidated over technical

deficiencies.

      Moreover, the majority seems to say that any allegation of Indian heritage,

even one unsupported by anything more than a statement that a party has Indian

heritage, is sufficient to halt all child proceedings so long as a tribe does not respond.

This impractical approach does not appear to be the intent of the ICWA, nor is it

consistent with our case law and statutes recognizing the paramount interest being

the best interests of the child, which favors timely resolution of these already lengthy

proceedings.

      Instead of asking if the trial court had evidence that the unresponsive tribe

received notice about the children and the state court proceeding, the majority

renders the notice deficient because, in addition to the fact that the tribe failed to

respond, the notice itself did not include information such as the children’s birthplace

or an explicit statement that the tribe had a right to intervene. The majority fails to

indicate why these technical deficiencies had any impact on the notice here since the

United Keetoowah Band of Cherokee Indians failed to respond well beyond the time

                                           -7-
                                  IN RE E.J.B., R.S.B.

                                   Newby, J., dissenting

recognized in the federal regulations. As previously mentioned, two of the tribes who

were given notice indicated a clear understanding of their rights, explicitly stating

that the ineligibility meant they could not intervene in the proceeding. Moreover,

those tribes were able to establish that the children were not eligible for membership

in their tribes without being provided with the children’s birthplace. Therefore,

requiring additional notices to be sent in this case will only serve to delay the

proceeding, which in turn delays permanency for the children.

      In sum, the majority elevates form over substance, needlessly delaying

indefinitely the permanency that would be in the children’s best interests. Because

the Indian tribes were all notified and the trial court, in consideration of the evidence,

determined that the ICWA is inapplicable, this appeal should be dismissed as moot.

I respectfully dissent.




                                           -8-